Per Curiam.
By oral argument and by brief, defendant’s counsel stressed the assignment of error based on the denial of defendant’s motion for judgment as in case of nonsuit as to the first and second counts of the bill of indictment.
*365The State relied upon circumstantial evidence to prove defendant was guilty of the criminal offenses charged in said first and second counts. We have examined the evidence carefully in the light of the rule stated in S. v. Stephens, 244 N.C. 380, 93 S.E. 2d 431, and subsequent cases in accord therewith. The conclusion reached is that the evidence, when considered in the light most favorable to the State, S. v. Orr, 260 N.C. 177, 179, 132 S.E. 2d 334, was sufficient to require submission to the jury and to support the verdict. Hence, defendant’s said motion for judgment as in case of nonsuit was properly overruled.
Consideration of all other assignments of error brought forward in substantial compliance with our rules, Rules of Practice in the Supreme Court, 254 N.C. 783, fails to disclose error of such prejudicial nature as to justify a new trial.
No error.